DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 31, 33 and 35-44, 47-70, 72-76 are pending in this application. 
Claims 31, 33 and 35-44, 47-70, 72-76 have been examined.  
	Claims 31, 41, 42, 43-44, 47-48, 55-56, 67-69 and 72-73 have been amended in the amendment filed with the response dated  11/17/2020.
	Claims 45-46 and 71 have been cancelled in the amendment filed 11/17/2020.
	New claims 75-76 have been added in the amendment filed 11/17/2020.

	    			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 
69 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 67 recites polyvinyl butyrals and claim 69 which depends from claim 67 also recites polyvinyl butyrals and polyvinyl acetal. Since polyvinyl acetal is non-elected and polyvinyl butyral is recited in claim 67, claim 69 is not further limiting.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 31, 33 and 35-44, 47-50, 55, 57, 59, 61, 63, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US PG PUB 2006/0177661 (Smith), cited by the International Search Report and Written Opinion in view of Graham et al. US Patent No. 4,518,039 (hereinafter “Graham”).

Claim 31:
Smith teaches:
A method of treating a subterranean formation with a polymer-coated particulate material comprising; abstract;
a.    providing a fluid suspension of free-flowing polymer-coated particulate material, para. 17, 31 and 42 teach suspensions of particles coated with polymers;
 said polymer-coated particulate material comprising a particulate material that is coated with a thermoplastic polymer coating, para. 17, 31 and 42 teach suspensions of particles coated with polymers; para. 56, teaches coating with polymers; 
that includes cross-linkable functional groups, see para. 59, 60 and 64, teaches polymer coating w/ chemical functional groups; note that in various embodiments where there are multiple coatings, one of the coatings may be a polymer with chemically functional groups, and it may be an outer coating or a middle coating that may be exposed because the outer layer only partially encapsulates; see para. 102 for an example of this;
selected from hydroxyl, acetals, hemiacetals, esters, lactones, olactams, amides, imides and acetates; [0034], [0035], [0060] teach acetate functionalized coating compositions; para. 59, teaches hydroxides and para.60 teaches particles functionalized acetates;
said thermoplastic polymer coating includes a thermoplastic polymer, said thermoplastic polymer including one or more polymers selected from the group consisting of polyvinyl butyral, polyacetal, polyamine, polyamine derivative, polyvinyl acetal derivative, polyvinyl acetal polyamide, and polyimide; para. 86 teaches the coating polymers are not limited, and suggests examples of epoxies, polyurethanes, phenols, ureas, melamine formaldehydes, furans, polyesters; 
said particulate material having a particle size of about 0.005-20 mm, para. 68 and 26;
said particulate material includes one or more substances selected from the group consisting of sand, sintered bauxite, silica alumina, glass bead, bauxite, fumed silica, ceramic material, glass material, polymer material, polytetrafluoroethylene material, and gravel, ceramic is taught in para. 3;
said thermoplastic polymer coating is at least partially coated on an outer surface of said particulate material, para. 107
said thermoplastic polymer coating increasing a radius of said polymer coated particulate material as compared to a radius of said particulate material by about 2-50%; since the particle can be 1 micron or less to 1 cm and the wall thickness of the shell can be 150 microns; the radius is increased by the claimed amount in a subset of the sizes taught by Smith;
b.    delivering/packing said polymer-coated particulate material into the subterranean formation; para 49 teaches pumping the proppant;
(d)... d.    agglomerating  said polymer-coated particulate material while in the subterranean formation by said thermoplastic polymer coating on a multiple of said polymer-coated particulate materials bonding together to form an in situ immobile framework of said polymer-coated particulate material in the formation; [0127] Smith teaches using his proppants and/or particles as “gravel packing”, “particles referred to in the art as gravel are carried to a subterranean producing zone in which a gravel pack is to be placed by a hydrocarbon or water carrying fluid. That is, the particles are suspended in the carrier fluid which can be viscosified and the carrier fluid is pumped into the subterranean producing zone in which a gravel pack is to be placed. Once the particles are placed in the zone, the treating fluid leaks off into the subterranean zone and/or is returned to the surface. The gravel pack produced functions as a filter to separate formation solids from produced fluids while permitting the produced fluids to flow into and through the well bore. An example of a production stimulation treatment utilizing a treating fluid having particles suspended therein is hydraulic fracturing”;
Smith does not disclose:
polyvinyl butyral, 
c.    subjecting said polymer-coated particulate material to temperatures within its curing range; and, 
agglomerate at a pressure of 1000-12000 psig and a temperature as low as 100°C.
Smith does disclose at [0086] that almost any coating would be appropriate; “With respect to the polymers or resins that can be used to coat the particles, these polymers include, but are not limited to, epoxies, polyurethanes, phenols, ureas, melamine formaldehyde, furans, synthetic rubber, natural rubber, polyester resins, and the like”. Smith discloses at [0127] using his proppants and/or particles as “gravel packing”, the same purpose as Applicant’s method and that of the secondary reference Graham. 

The materials require no special handling or storage conditions, see col. 3, l. 19. 
Polyvinyl butyral is taught as a preferred material, see col. 5, l. 44.
(c)  subjecting said polymer-coated particulate material to temperatures within its curing range is taught, see col. 8, l. 67-68 “ambient formation temperature heats the resin”.
d.    ... materials agglomerate at a pressure of 1000-12000 psig and a temperature as low as 100°C., see col. 9, l. 15-22. The temperature and pressure limitations are normal wellbore conditions. The polyvinyl butyral would naturally agglomerate at this temperature and pressure.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Smith and use the polyvinyl butyral taught by Graham since both Smith and Graham teach gravel packing and Smith teaches any coating may be suitable and Graham teaches Applicant’s claimed coating suitable for the temperature and pressure as many as 35 years ago.

	Claim 33:
	Smith teaches:
	teaches wherein said immobile framework reduces solid particle flow-back from said subterranean formation, see p. 7, teaches proppant flow back prevention.


	Claims 35 and 36:
	Smith teaches
 	wherein said immobile framework reduces formation of fines from the subterranean formation and said immobile framework, p. 7: resin coatings typically increase sphericity and roundness thereby reducing flow resistance through the proppant pack

	Claims 37 and 38:
	Smith does not teach:
wherein said curing temperature of said polymer-coated particulate material is at least as low as 30°C. The polyvinyl butyral of Graham would naturally have this temperature. 

Claims 39 and 40:
Smith teaches:
wherein said particulate material has a particle size of about 10-60 mesh based on U.S. Standard Sieve Sizes, p. 26, 1 micron or less.

Claims 41 and 42:	
Smith teaches:
 wherein said thermoplastic polymer coating further includes one or more additives selected from the group consisting of plasticizer, antimicrobial metal, radiolabeled chemical tracer, and expandable fillers; para. 10 teaches a plasticizer. which would enhance adhesion strength of said thermoplastic coating. 
	Claims 43 and 44:
	Smith teaches:
wherein the particulate material ceramic material, ceramic is taught in para. 3.

Claim 47 and 48:
Smith does not specifically disclose: 
wherein the thermoplastic polymer coating includes polyvinyl butyral.
Graham teaches a free flowing proppant, having a coating, where the free flowing proppants will agglomerate adjacent the formation, see abstract. 
The materials require no special handling or storage conditions, see col. 3, l. 19. 
Polyvinyl butyral is taught as a preferred material, see col. 5, l. 44.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Smith and use the polyvinyl butyral taught by Graham since both Smith and Graham teach gravel packing and Smith teaches any coating may be suitable and Graham teaches Applicant’s claimed coating suitable for the temperature and pressure as many as 35 years ago.

Claims 49 and 50:
Smith does not specifically disclose:
wherein said thermoplastic polymer coating is hydratable up to about 50% of its dry weight.  The polyvinyl butyral of Graham would naturally have this property. 


Smith teaches:
wherein said thermoplastic polymer coating increases a volume of said polymer coated particulate material as compared to a volume of said particulate material by about 3-10%, since the particle can be 1 micron or less to 1 cm and the wall thickness of the shell can be 150 microns; the radius is increased by the claimed amount in a subset of the sizes taught by Smith.

	Claims 57:
	Smith does not disclose:
wherein said thermoplastic polymer coating does not tackify at a temperature below about 30-60°C.
 The polyvinyl butyral of Graham would naturally have this temperature.

Claims 59:
Smith does not disclose:
wherein said thermoplastic polymer coating cures in a temperature range of about 30-140°C.  
The polyvinyl butyral of Graham would naturally have this temperature.

Claims 61:
Smith does not disclose:
wherein said thermoplastic polymer coating cures over a time of about 24-200 hours at a temperature range of about 30-150°C. 
The polyvinyl butyral of Graham would naturally have this temperature.	

Claims 63:
	Smith does not disclose:
	wherein said thermoplastic polymer coating is capable of re-curing, in a temperature range of 30-140°C.  
The polyvinyl butyral of Graham would naturally have this property.	

Claims 65:
	Smith teaches:
wherein said thermoplastic polymer constitutes about 50-99.8 wt% of the thermoplastic polymer coating, see Example 1, where the percent acetate is about 80 percent.

Claims 51-54, 56, 58, 60, 62, 64, 66-70, 72-73 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US PG PUB 2006/0177661 (Smith), cited by the International Search Report and Written Opinion in view of Graham et al. US Patent No. 4,518,039 (hereinafter “Graham”) as applied above and further in view of Papenfuhs et al. US PG PUB 2005/0239960 (hereinafter “Papenfuhs”).



Smith and Graham both teach:
wherein said thermoplastic polymer coating includes a cross-linker additive, Smith [0078] a linker group on the proppant will attach to the coating so the thermoplastic coating thus includes a crosslinker; Graham teaches coupling additives, see col. 4, l. 40.
Smith and Graham do not specifically disclose: 
said cross-linker additive including one or more materials selected from the group consisting of a dialdehyde and a trialdehyde.
Papenfuhs teaches crosslinked polyvinyl butyral crosslinked by dialdehydes, [0004] and [0007]. Papenfuhs teaches this leads to strongly crosslinked molecules.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Smith and Graham and use the crosslinking agent aldehyde taught by Papenfuhs because Smith and Graham suggest various crosslinking agents, but not all, and Papenfuhs is specific that using a dialdehyde to crosslink polyvinyl butyrals leads to strong crosslinks. 
 
Claim 53 and 54:
Smith does not disclose:
wherein said cross-linker additive represents about 0.05-10 wt.% of said thermoplastic polymer coating.
Graham teaches to use .1 to 10 percent crosslinker.


Smith teaches:
wherein said thermoplastic polymer coating increases a volume of said polymer coated particulate material as compared to a volume of said particulate material by about 3-70%, since the particle can be 1 micron or less to 1 cm and the wall thickness of the shell can be 150 microns; the radius is increased by the claimed amount in a subset of the sizes taught by Smith.

Claim 58:
Smith does not disclose:
wherein said thermoplastic polymer coating does not tackify at a temperature below about 30-60°C.
The polyvinyl butyral of Graham would naturally have this temperature. 

Claim 60:
Smith does not disclose:
wherein said thermoplastic polymer coating cures in a temperature range of about 30-140°C.
The polyvinyl butyral of Graham would naturally cure this temperature. 

Claim 62:
Smith does not disclose:
wherein said thermoplastic polymer coating cures over a time of about 24-200 hours at a temperature range of about 30-150°C.
The polyvinyl butyral of Graham would naturally have this temperature. 

Claim 64:
Smith does not disclose:
wherein said thermoplastic polymer coating is capable of re-curing, in a temperature range of 30-140°C
The polyvinyl butyral of Graham would naturally re-cure at this this temperature. 

Claim 66:
Smith teaches:
wherein said thermoplastic polymer constitutes about 50-99.8 wt% of the thermoplastic polymer coating, see Example 1, where the percent acetate is about 80 percent.

Claim 67. 
Smith teaches:
A method of treating a subterranean formation with a polymer-coated particulate material comprising; abstract;
a.    introducing a fluid suspension of free-flowing polymer-coated particulate material to the subterranean formation, para. 17, 31 and 42 teach suspensions of particles coated with polymers;
 said polymer-coated particulate material comprising a particulate material that is coated with a thermoplastic polymer coating, para. 17, 31 and 42 teach suspensions of particles coated with polymers; para. 56, teaches coating with polymers; 
that includes cross-linkable functional groups, see para. 59, 60 and 64, teaches polymer coating w/ chemical functional groups; note that in various embodiments where there are multiple coatings, one of the coatings may be a polymer with chemically functional groups, and it may be an outer coating or a middle coating that may be exposed because the outer layer only partially encapsulates; see para. 102 for an example of this;
said particulate material having a particle size of about 0.01-10 mm, para. 68 and 26;
said particulate material including a material selected from the group consisting of sand, sintered bauxite, silica alumina, glass bead, bauxite, fumed silica, ceramic material, glass material, polymer material, polytetrafluoroethylene material, and gravel, ceramic is taught in para. 3;
said thermoplastic polymer coating is at least partially coated on an outer surface of said particulate material, para. 107
said thermoplastic polymer coating includes a thermoplastic polymer, said thermoplastic polymer including one or more polymers having cross-linkable functional groups, see para. 59, 60 and 64, teaches polymer coating w/ chemical functional groups; note that in various embodiments where there are multiple coatings, one of the coatings may be a polymer with chemically functional groups, and it may be an outer coating or a middle coating that may be exposed because the outer layer only partially encapsulates; see para. 102 for an example of this;
wherein said thermoplastic polymer constitutes about 50-99.8 wt% of the thermoplastic polymer coating, see Example 1, where the percent acetate is about 80 percent.
wherein said thermoplastic polymer coating increases a volume of said polymer coated particulate material as compared to a volume of said particulate material by about 5-20%, since the particle can be 1 micron or less to 1 cm and the wall thickness of the shell can be 150 microns; the radius is increased by the claimed amount in a subset of the sizes taught by Smith.
 said thermoplastic polymer coating includes one or more cross-linker compounds, Smith [0078] a linker group on the proppant will attach to the coating so the thermoplastic coating thus includes a crosslinker; Graham teaches coupling additives, see col. 4, l. 40;
said polymer-coated particulate Page 9 of 19material added to the subterranean formation at a temperature that is less than a curing temperature of said polymer coating; the particulate material is added at ambient temperature, which is less than a curing temperature of said polymer coating;
and, b. delivering said polymer-coated particulate material into the subterranean formation at a location wherein a temperature in the subterranean formation is greater than said curing temperature of said polymer coating to thereby causing agglomeration together of said polymer- coated particulate materials while in the subterranean formation by said thermoplastic polymer coating on a multiple of said polymer-coated particulate materials bonding together to form an in situ immobile framework of said polymer-coated particulate materials in the subterranean formation, para 49 teaches pumping the proppant; [0127] Smith teaches using his proppants and/or particles as “gravel packing”, 
said immobile framework configured to i) reduce solid particle flow- back from said subterranean formation, ii) reduce formation of fines from the subterranean formation and said immobile framework, or iii) combinations thereof.  see p. 7, teaches proppant flow back prevention;

Smith does not disclose:
 said thermoplastic polymer including one or more polymers selected from the group consisting of polyvinyl butyral, polyvinyl acetal derivative, and polyvinyl acetal; Applicant has elected polyvinyl butyral.
c.    subjecting said polymer-coated particulate material to temperatures within its curing range; and, 
agglomerate at a pressure of 1000-12000 psig and a temperature as low as 100°C.
Smith does disclose at [0086] that almost any coating would be appropriate. Smith discloses at [0127] using his proppants and/or particles as “gravel packing”, the same purpose as Applicant’s method and that of the secondary reference Graham. 
Graham teaches a free flowing proppant, having a coating, where the free flowing proppants will agglomerate adjacent the formation, i.e. for use as gravel packing, see abstract. 
The materials require no special handling or storage conditions, see col. 3, l. 19. 
Polyvinyl butyral is taught as a preferred material, see col. 5, l. 44.
(c)  subjecting said polymer-coated particulate material to temperatures within its curing range is taught, see col. 8, l. 67-68 “ambient formation temperature heats the resin”.
d.    ... materials agglomerate at a pressure of 1000-12000 psig and a temperature as low as 100°C., see col. 9, l. 15-22. The temperature and pressure limitations are normal wellbore conditions. The polyvinyl butyral would naturally agglomerate at this temperature and pressure.
Smith does not disclose:
said one or more cross-linker compounds constituting 0.05-10 wt.% of said thermoplastic polymer coating, 
Graham teaches to use .1 to 10 percent crosslinker
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Smith and use the polyvinyl butyral taught by Graham since both Smith and Graham teach gravel packing and Smith teaches any coating may be suitable and Graham teaches Applicant’s claimed coating suitable for the temperature and pressure as many as 35 years ago. 
Smith and Graham do not specifically disclose: 
selected from the group consisting of a dialdehyde and a trialdehyde.
Papenfuhs teaches crosslinked polyvinyl butyral crosslinked by dialdehydes, [0004] and [0007]. Papenfuhs teaches this leads to strongly crosslinked molecules.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Smith and Graham and use the crosslinking agent aldehyde taught by Papenfuhs because Smith and Graham suggest various crosslinking agents, but not all, and Papenfuhs is specific that using a dialdehyde to crosslink polyvinyl butyrals leads to strong crosslinks. 

said polymer-coated particulate material storable for over one year at 38°C without agglomeration. Because the prior art teaches the same polymer-coated particulate material, the claimed storable properties would naturally be present.

Claim 68. 
Smith teaches:
wherein said thermoplastic polymer coating further includes one or more additives selected from the group consisting of plasticizer, antimicrobial metal, radiolabeled chemical tracer, and expandable fillers; para. 10 teaches a plasticizer. which would enhance adhesion strength of said thermoplastic coating.

Claim 69. 
Smith does not disclose:
wherein said thermoplastic polymer coating includes one or more compounds selected from the group of consisting of polyvinyl butyrals, and polyvinyl acetal.  Applicant has elected polyvinyl butyral.
Smith does disclose at [0086] that almost any coating would be appropriate. Smith discloses at [0127] using his proppants and/or particles as “gravel packing”, the same purpose as Applicant’s method and that of the secondary reference Graham. 
Graham teaches a free flowing proppant, having a coating, where the free flowing proppants will agglomerate adjacent the formation, i.e. for use as gravel packing, see abstract. 

Polyvinyl butyral is taught as a preferred material, see col. 5, l. 44.

Claim 70. 
Smith as modified by Graham do not teach:
wherein said cross-linker additive includes dialdehyde.  
Papenfuhs teaches crosslinked polyvinyl butyral crosslinked by dialdehydes, [0004] and [0007]. Papenfuhs teaches this leads to strongly crosslinked molecules.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Smith and Graham and use the crosslinking agent aldehyde taught by Papenfuhs because Smith and Graham suggest various crosslinking agents, but not all, and Papenfuhs is specific that using a dialdehyde to crosslink polyvinyl butyrals leads to strong crosslinks. 

Claim 72. 
Smith does not specifically teach:
wherein an adhesion strength between said polymer-coated particulate materials that have agglomerated together is at least 104 psig.  Since the prior art teaches the same materials the properties that flow therefrom would naturally be the same.

Claim 73. 
Smith teaches:
A method of treating a subterranean formation with a polymer-coated particulate material comprising; abstract;
a.    providing a fluid suspension of free-flowing polymer-coated particulate material;  para. 17, 31 and 42 teach suspensions of particles coated with polymers;
 said polymer-coated particulate material comprising a particulate material that is coated with a thermoplastic polymer coating, para. 17, 31 and 42 teach suspensions of particles coated with polymers; para. 56, teaches coating with polymers; 
that includes cross-linkable functional groups, see para. 59, 60 and 64, teaches polymer coating w/ chemical functional groups; note that in various embodiments where there are multiple coatings, one of the coatings may be a polymer with chemically functional groups, and it may be an outer coating or a middle coating that may be exposed because the outer layer only partially encapsulates; see para. 102 for an example of this;
said particulate material having a particle size of about 0.01-10 mm, para. 68 and 26;
said particulate material including a material selected from the group consisting of sand, sintered bauxite, silica alumina, glass bead, bauxite, fumed silica, ceramic material, glass material, polymer material, polytetrafluoroethylene material, and gravel, ceramic is taught in para. 3;
said thermoplastic polymer coating is at least partially coated on an outer surface of said particulate material, para. 107
said thermoplastic polymer coating includes a polymer having cross-linkable functional groups, see para. 59, 60 and 64, teaches polymer coating w/ chemical functional groups; note that in various embodiments where there are multiple coatings, one of the coatings may be a 
wherein said thermoplastic polymer constitutes at least 90% of the thermoplastic polymer coating, see [0099] teaches the shell may be from about .1 to 5 percent weight of additional ingredients which means the polymer may be 95-99.9 percent polymer;
wherein said thermoplastic polymer coating increases a radius of said polymer coated particulate material as compared to a radius of said particulate material by about 5-20%, since the particle can be 1 micron or less to 1 cm and the wall thickness of the shell can be 150 microns; the radius is increased by the claimed amount in a subset of the sizes taught by Smith.
 said thermoplastic polymer coating includes one or more cross-linker compounds, Smith [0078] a linker group on the proppant will attach to the coating so the thermoplastic coating thus includes a crosslinker; Graham teaches coupling additives, see col. 4, l. 40;
b. inserting said fluid suspension into said subterranean formation at a temperature that is less than a curing temperature of said thermoplastic polymer coating; and  ; the particulate material is added at ambient temperature, which is less than a curing temperature of said polymer coating;
and, c. delivering said polymer-coated particulate material into the subterranean formation at a location wherein a temperature in the subterranean formation is greater than said curing temperature of said polymer coating to thereby causing agglomeration together of said polymer- coated particulate materials while in the subterranean formation by said thermoplastic polymer coating on a multiple of said polymer-coated particulate materials bonding together to form an in situ immobile framework of said polymer-coated particulate materials in the subterranean formation, para 49 teaches pumping the proppant; [0127] Smith teaches using his proppants and/or particles as “gravel packing”, 
said immobile framework configured to i) reduce solid particle flow- back from said subterranean formation, ii) reduce formation of fines from the subterranean formation and said immobile framework, or iii) combinations thereof.  see p. 7, teaches proppant flow back prevention;
Smith does not disclose:
 said thermoplastic polymer including one or more polymers selected from the group consisting of polyvinyl butyral, polyvinyl acetal derivative, and polyvinyl acetal; Applicant has elected polyvinyl butyral.
c.    subjecting said polymer-coated particulate material to temperatures within its curing range; and, 
agglomerate at a pressure of 1000-12000 psig and a temperature as low as 100°C.
Smith does disclose at [0086] that almost any coating would be appropriate. Smith discloses at [0127] using his proppants and/or particles as “gravel packing”, the same purpose as Applicant’s method and that of the secondary reference Graham. 
Graham teaches a free flowing proppant, having a coating, where the free flowing proppants will agglomerate adjacent the formation, i.e. for use as gravel packing, see abstract. 
The materials require no special handling or storage conditions, see col. 3, l. 19. 
Polyvinyl butyral is taught as a preferred material, see col. 5, l. 44.
(c)  subjecting said polymer-coated particulate material to temperatures within its curing range is taught, see col. 8, l. 67-68 “ambient formation temperature heats the resin”.
d.    ... materials agglomerate at a pressure of 1000-12000 psig and a temperature as low as 100°C., see col. 9, l. 15-22. The temperature and pressure limitations are normal wellbore conditions. The polyvinyl butyral would naturally agglomerate at this temperature and pressure.
Smith does not disclose:
said one or more cross-linker compounds constituting 0.05-10 wt.% of said thermoplastic polymer coating, 
Graham teaches to use .1 to 10 percent crosslinker.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Smith and use the polyvinyl butyral taught by Graham since both Smith and Graham teach gravel packing and Smith teaches any coating may be suitable and Graham teaches Applicant’s claimed coating suitable for the temperature and pressure as many as 35 years ago. 
Smith and Graham do not specifically disclose: 
said cross-linker additive including one or more materials selected from the group consisting of a dialdehyde and a trialdehyde.
Papenfuhs teaches crosslinked polyvinyl butyral crosslinked by dialdehydes, [0004] and [0007]. Papenfuhs teaches this leads to strongly crosslinked molecules.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Smith and Graham and use the crosslinking agent 

Smith as modified by Graham and Papenfuhs do not specifically teach:
said polymer-coated particulate material storable for over one year at 38°C without agglomeration, or
said polymer-coated particulate materials that have agglomerated together having an unconstrained adhesion strength of at least 104 psig resistance.
 Because the prior art teaches the same polymer-coated particulate material, the claimed storable properties would naturally be present.

Claim 75: 
Smith teaches:
wherein said thermoplastic polymer coating includes at least 95 wt.% [polyvinyl butyral] 
see [0099] teaches the shell may be from about .1 to 5 percent weight of additional ingredients which means the polymer may be 95-99.9 percent polymer;
and said particulate material is a ceramic material having a particle size of about 0.25-2 mm, para. 68 and 26; ceramic is taught in para. 3;
Smith does not specifically teach:
and 0.05-1 wt.% dialdehyde, Graham teaches to use .1 to 10 percent crosslinker (dialdehyde);
said thermoplastic polymer coating does not tackify at a temperature below 30°C. see col. 8, l. 67-68 “ambient formation temperature heats the resin”.
The motivation for modifying Smith with Graham, Papenfuhs set forth above is incorporated herein by reference.

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US PG PUB 2006/0177661 (Smith), cited by the International Search Report and Written Opinion in view of Graham et al. US Patent No. 4,518,039 (hereinafter “Graham”) as applied above and further in view of Papenfuhs et al. US PG PUB 2005/0239960 (hereinafter “Papenfuhs”) and Nelson et al. US PG PUB 2002/0004464 (Nelson).
Smith does not specifically teach that the particulate comprises a carboceramic. The Examiner takes official notice that carboceramic proppants are known and have been manufactured for many years by a company called Carbo Ceramics (see US Patent 7,845,409) and Nelson teaches that carbocermic proppants are suitable proppants.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Smith and use carboceramic proppant taught by Nelson because Smith teaches ceramic proppants and Nelson teaches a special type of ceramic proppant, carboceramic proppant is suitable for fracturing. 
 

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US PG PUB 2006/0177661 (Smith), cited by the International Search Report and Written Opinion in . 
Papenfuhs is relied upon as discussed above.
Claim 76:
Smith as modified by Graham and Papenfuhs do not specifically teach crosslinking polyvinyl buryal with a dialdehyde known as glyoxal. Papenfuhs does teach crosslinking polyvinyl butyral with a dialdehyde. Mahoney teaches glyoxals are convenient crosslinking agents of the aldehyde type suitable for crosslinking proppant material coatings, see [0014] and [0047], applicants claimed amount of dialdehyde of 1% is taught in [0100].
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to use a glyoxal crosslinking agent because Papenfuhs teaches the dialdehydes are suitable crosslinkers for polyvinyl butyral and Mahoney teaches that glyoxal are suitable aldehyde crosslinking agents for proppant outer shells.


Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
 The section 112 (d) rejections:
Applicant argues the rejection is in error. The Examiner, having reviewed the rejection sees some confusion in how it was worded. However, Claim 67 recites polyvinyl butyrals and polyvinyl butyrals and polyvinyl acetal. Since polyvinyl acetal is non-elected and polyvinyl butyral is recited in claim 67, claim 69 is not further limiting.

The section 103 rejections:
Applicant argues “Smith does not disclose or teach 1) a proppant that is formed of a polymer-coated particulate material that is formulated to pack together, and 2) causing the proppant to agglomerate together when subjected to temperatures within its curing range of the polymer coating of the polymer-coated particulate material to form an in situ immobile framework of the polymer-coated particulate material in the subterranean formation. Indeed, such a process directly teaches against the proppant of Smith”. 
Smith teaches “in situ” as follows “[0127] Smith teaches using his proppants and/or particles as “gravel packing”, “particles referred to in the art as gravel are carried to a subterranean producing zone in which a gravel pack is to be placed by a hydrocarbon or water carrying fluid. That is, the particles are suspended in the carrier fluid which can be viscosified and the carrier fluid is pumped into the subterranean producing zone in which a gravel pack is to be placed. Once the particles are placed in the zone, the treating fluid leaks off into the subterranean zone and/or is returned to the surface. The gravel pack produced functions as a filter to separate formation solids from produced fluids while permitting the produced fluids to flow into and through the well bore. An example of a production stimulation treatment utilizing a treating fluid having particles suspended therein is hydraulic fracturing”. 
.  

				Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					 /Angela M DiTrani Leff/                                                                                 Primary Examiner, Art Unit 3674                                                                                                                       

/CHARLES R NOLD/Examiner, Art Unit 3674